Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathan J. Colodney appeals the district court’s order dismissing his employment discrimination complaint against the Department of Health and Human Services. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Colodney v. Sebelius, No. 1:09-cv-01026-JFM, 2009 WL 4884501 (D. Md. filed Dec. 9, 2009, entered Dec. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.